DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-12 in the reply filed on 31 May 2022 is acknowledged. The traversal is on the ground(s) that examination without election would not present an undue search burden as all claims are sufficiently related; and that the demand for election is burdensome for the Office and the public. This is not found persuasive because even though claims are sufficiently related as of the current time period, the claims are still clearly directed to different inventions as explained in the Restriction requirement mailed on 29 March 2022. Note that claims 1-12 are directed to a method for constructing/manufacturing which can include multiple different constructing/manufacturing processes which in an invention directed to a product, as in the instance of claims 13-18 directed to a blade, could be considered as product by process limitations. Therefore, there exists a clear search burden if both inventions are examined. With respect to the argument that the demand for election is burdensome for the Office and the public, the MPEP (806.05(f)) guidelines to demonstrate if a restriction requirement is proper for inventions directed to a process of making and product made make not mention at all of the argument being made. The guidelines clearly state “A process of making and a product made by the process can be shown to be distinct inventions if either or both of the following can be shown: (A) that the process as claimed is not an obvious process of making the product and the process as claimed can be used to make another materially different product; or (B) that the product as claimed can be made by another materially different process.” Furthermore, if an elected invention is found to be patentable and the other non-elected invention requires all the limitations of the patentable elected invention, a provision to rejoin the withdrawn claims is possible, therefore, the arguments also fails based on this rejoinder provision.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 12 is objected to because of the following informalities: it recites “The method for manufacturing a blade … according to claim 1;” however, to maintain claim terminology consistency, the claim should recite “The method for manufacturing a blade … according to a method for constructing a blade as in claim 1.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “A method for constructing a blade for a rotor of a rotorcraft … wherein the method comprises the following steps: determining a leading edge section … determining a trailing edge section … determining an intermediate upper surface section … determining an intermediate lower surface section …” however, not one step is recited where an actual construction of the blade occurs. It is not clear how the claimed method of constructing a blade is actually performed if not constructing steps are claimed, rendering the claim indefinite.
Claims 2-11 depend from claim 1 and fail to remedy its deficiencies. 
Clarification and/or amendment is respectfully requested.

Claim 8 recites “the chord the equal to a distance between the leading edge and the trailing edge” (emphasis added); it is not clear what the chord the equal means, rendering the claim indefinite. 
Clarification and/or amendment is respectfully requested.

Claim 12 recites the limitation “The method for manufacturing a blade…” (emphasis added); there is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12 (as far as the claims are definite and understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Acee et al – hereafter Acee – (US 20200140077 A1).

Regarding claim 1, Acee teaches a method for constructing a blade (Fig.2) for a rotor of a rotorcraft (¶17), extending in a transverse direction from a leading edge (Fig.2, 203) towards a trailing edge (Fig.2, 205). 
Acee does not explicitly teach the blade extending in a longitudinal direction spanwise from a first end intended to be connected to a hub of the rotor towards a second free end, and
the blade comprising a blade root, a profiled zone and a blade neck situated between the blade root and the profiled zone, the blade comprising a series of aerodynamic profiles;
wherein the method comprises the following steps:
determining a leading edge section of each aerodynamic profile for the blade root, the blade neck and a central part of the profiled zone adjacent to the blade neck;
determining a trailing edge section of each aerodynamic profile for the blade root, the blade neck and the central part of the profiled zone by axial symmetry of the leading edge section along an axis of symmetry perpendicular to a segment connecting the leading edge to the trailing edge and positioned in the middle of the segment;
determining an intermediate upper surface section connecting the leading edge section and the trailing edge section in order to form an upper surface of the aerodynamic profile; and
determining an intermediate lower surface section connecting the leading edge section and the trailing edge section in order to form a lower surface of the aerodynamic profile.
However, note that blade 201 is a bidirectional rotor blade, similar to bidirectional rotor blade 103 in Fig.1 and a person of ordinary skills in the art could easily determine that for bidirectional rotor blade 201 to properly operate, said blade 201 would need to inherently extend as blade 103 from a first end intended to be connected to a hub (Fig.1, 121) towards a second free end (Fig.1), otherwise, said blade 201 would not produce any lift as blades are intended to produce.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the bidirectional rotor blade 201 of Acee by having it extend in a longitudinal direction spanwise from a first end intended to be connected to a hub of the rotor towards a second free end as disclosed in blade 103 in Fig.1 because this would allow blade 201 to produce lift as intended. 
This would result in the blade comprising a blade root (Fig.1, adjacent and connected to 121), a profiled zone and a blade neck situated between the blade root and the profiled zone (Fig.1), the blade comprising a series of aerodynamic profiles (Fig.2, 201 as modified by Fig.1, 103);
wherein the method comprises the following steps:
determining a leading edge section (Fig.2, section surrounding 203) of each aerodynamic profile for the blade root, the blade neck and a central part of the profiled zone adjacent to the blade neck (Fig.2);
determining a trailing edge section (Fig.2, section surrounding 205) of each aerodynamic profile for the blade root, the blade neck and the central part of the profiled zone by axial symmetry of the leading edge section along an axis of symmetry (Fig.2, 219) perpendicular to a segment connecting the leading edge to the trailing edge and positioned in the middle of the segment (Fig.2);
determining an intermediate upper surface section (Fig.2, 211) connecting the leading edge section and the trailing edge section in order to form an upper surface of the aerodynamic profile (Fig.2); and
determining an intermediate lower surface section (Fig.2, 213) connecting the leading edge section and the trailing edge section in order to form a lower surface of the aerodynamic profile (Fig.2). 


Regarding claim 2, Acee further teaches the blade root, the blade neck and the central part of the profiled zone adjacent to the blade neck extend within an inversion circle of maximum radius for the rotorcraft (Fig.2, 201 as modified by Fig.1, 103; note the bidirectional blade profile extends from root to free end, therefore, the blade root, the blade neck and the central part of the profiled zone can be defined within the inversion circle of maximum radius without changing the design of the bidirectional blade 201), the inversion circle being the location of inversion of the air flow sweeping the blade during a rotation of the rotor, the central part of the profiled zone being situated entirely within the inversion circle of maximum radius, the maximum radius depending on a maximum forward speed of the rotorcraft and a speed of rotation of the rotor associated with the maximum forward speed of the rotorcraft (Fig.2, 201 as modified by Fig.1, 103).

Regarding claim 3, Acee further teaches the inversion circle is tangent to a longitudinal direction of the rotorcraft at an axis of rotation of the rotor (Fig.2, 201 as modified by Fig.1, 103; note rotational axis of 103/121).

Regarding claim 4, Acee further teaches the central part of the profiled zone adjacent to the blade neck extends up to a distance less than or equal to 60% of a total span of the blade from an axis of rotation of the rotor (Fig.2, 201 as modified by Fig.1, 103; note the bidirectional blade profile extends from root to free end, therefore, the central part of the profiled zone can be defined within the claimed distance from the axis of rotation of the rotor without changing the design of the bidirectional blade 201).

Regarding claim 5, Acee further teaches the leading edge section extends from the leading edge to a point upstream from a point of maximum thickness of the aerodynamic profile (Annotated Fig.2).

    PNG
    media_image1.png
    254
    774
    media_image1.png
    Greyscale


Regarding claim 6, Acee further teaches the leading edge section extends over a distance of between 20 and 40% of a chord (Annotated Fig.2, distance along 217 between 203 and 205) of the aerodynamic profile according to a segment connecting the leading edge and the trailing edge of the aerodynamic profile, the chord being equal to a distance between the leading edge and the trailing edge (Annotated Fig.2).

Regarding claim 7, Acee further teaches the step of determining a leading edge section comprises the following sub-steps:
defining a cutting plane situated between the leading edge and the point of maximum thickness of an existing profile (Annotated Fig.2); and
defining the leading edge section by cutting the existing profile along the cutting plane, the leading edge section comprising the leading edge (Annotated Fig.2).

Regarding claim 8, Acee further teaches the cutting plane is perpendicular to a segment connecting the leading edge and the trailing edge of the existing profile and is situated at a distance from the leading edge of between 20 and 45% of a chord according to the segment (Annotated Fig.2), the chord the equal to a distance between the leading edge and the trailing edge (Annotated Fig.2).

Regarding claim 9, Acee further teaches the step of determining a trailing edge section comprises the following sub-steps:
defining the segment connecting the leading edge and the trailing edge of the aerodynamic profile (Annotated Fig.2);
defining the axis of symmetry (Fig.2, 219), the axis of symmetry being a right bisector of the segment and defining the trailing edge section by axial symmetry of the leading edge section according to the axis of symmetry (Annotated Fig.2).

Regarding claim 10, Acee further teaches during the step of determining the intermediate upper surface section, the intermediate upper surface section is tangent to the leading edge section and to the trailing edge section and is defined by a polynomial of degree greater than or equal to two (Annotated Fig.2; note portion of 211 tangential to the leading and trailing edges) and, during the fourth step of determining the intermediate lower surface section, the intermediate lower surface section is tangent to the leading edge section and to the trailing edge section and is defined by a polynomial of degree greater than or equal to two (Annotated Fig.2; note portion of 213 tangential to the leading and trailing edges).

Regarding claim 11, Acee further teaches the intermediate upper surface section and the intermediate lower surface section are symmetrical relative to the axis of symmetry (¶18, note mirror profile about axis 219).

Regarding claim 12, Acee further teaches the method for manufacturing a blade wherein the method comprises the steps of determining a leading edge section, of determining a trailing edge section, of determining an intermediate upper surface section, and of determining an intermediate lower surface section according to claim 1 (see above) and a step of manufacturing the blade according to the aerodynamic profiles (Fig.2, 201 as modified by Fig.1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN G FLORES whose telephone number is (571)272-3486. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUAN G FLORES/Primary Examiner, Art Unit 3745